Citation Nr: 0025117	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture to the coccyx, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date prior to April 13, 1992 
for a grant of a 10 percent evaluation for the residuals of a 
fracture to the coccyx.

3.  Entitlement to an effective prior to May 27, 1992 for a 
grant of service connection for degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  Service connection for residuals of a fracture of the 
coccyx was granted in an April 1946 VA rating decision.  A 
noncompensable disability rating was assigned, effective 
November 17, 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which denied the veteran's claim of entitlement to a 
compensable evaluation for the residuals of a fracture of the 
coccyx.

In a June 1999 rating decision, the RO granted an increased 
disability rating, 10 percent, for the veteran's residuals of 
a fracture to the coccyx, effective April 13, 1992.  The 
veteran has continued to express disagreement with the 
assigned disability rating.

Following the June 1999 rating decision, the veteran 
submitted a timely Notice of Disagreement regarding the 
effective date of the 10 percent rating assigned for his 
residuals of a fracture of the coccyx.  In August 1999, the 
RO issued a Statement of the Case in which it denied 
entitlement to an effective date prior to April 13, 1992.  
Thereafter, in September 1999, the veteran's accredited 
representative submitted a VA Form 646, in which the 
representative reiterated the veteran's contention that he 
was entitled to an earlier effective date for the 10 percent 
evaluation for his residuals of a fracture to the coccyx.  
The Board believes that this VA Form 646 constitutes a timely 
Substantive Appeal with respect to this issue.  Thus, the 
Board finds that the issue of entitlement to an effective 
prior to April 13, 1992 for a grant of a 10 percent 
evaluation for the residuals of a fracture to the coccyx is 
also on appeal before the Board.  See 38 U.S.C.A. § 7105(West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

In the June 1999 rating decision, the RO granted entitlement 
to service connection for the residuals of an excision of a 
pilonidal cyst and assigned a noncompensable evaluation.  The 
RO also granted entitlement to service connection for 
degenerative joint disease of the lumbar spine and assigned a 
10 percent disability rating.  As the veteran has not 
initiated an appeal regarding the disability ratings 
assigned, these issues are not before the Board on appeal.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. 
Gober, 112 F.3d 1030 (1997).  The Board notes that it is of 
the opinion that the veteran has initiated a timely appeal 
regarding the effective date assigned for his degenerative 
joint disease of the lumbar spine.  This matter will be 
further addressed in the remand portion of this decision.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audio tape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's residuals of a 
fracture of the coccyx are manifested by tenderness and 
discomfort in the coccyx area.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a fracture of the coccyx so as to render 
impractical the application of the regular schedular 
standards.  

3.  In November 1983, the veteran filed a claim of 
entitlement to a compensable evaluation for the residuals of 
a fracture to the coccyx, which was denied by the RO.  In 
February 1984, he submitted through his elected 
representative a document which may reasonably construed as a 
Notice of Disagreement.  

4.  The earliest date, within the year prior to the veteran's 
November 1983 claim of entitlement to an increased disability 
rating, when it was factually ascertainable that the 
veteran's residuals of a fracture to the coccyx underwent 
increased disability is January 6, 1983, the date of a report 
of medical treatment for coccydynia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a fracture to the coccyx have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5298 (1999).

2.  The criteria for an increased disability rating for the 
residuals of a fracture to the coccyx on an extra-schedular 
basis have not been met. 38 C.F.R. § 3.321(b)(1) (1999).


3.  The criteria for an effective date of January 6, 1983 for 
a grant of entitlement to a 10 percent disability rating for 
the residuals of a fracture to the coccyx have been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
service-connected residuals of a fracture to the coccyx.  He 
is also seeking entitlement to an effective date prior to 
April 13, 1992 for a grant of a 10 percent evaluation for the 
residuals of a fracture to the coccyx.

In the interest of clarity, the Board will first discuss the 
factual background common to these claims.  The Board will 
then separately address the issues on appeal.

Factual Background

The record reflects that during service, the veteran 
sustained a fracture of the distal segment of the coccyx 
after being thrown from a mule.  In March 1946, several 
months following his discharge from service, the veteran 
filed a claim of entitlement to service connection for a 
fractured coccyx.  Thereafter, in an April 1946 rating 
decision, the RO granted service connection for the residuals 
of a fracture to the coccyx and assigned a noncompensable 
evaluation. 
In February 1977, the veteran filed a claim of entitlement to 
a compensable evaluation for his service-connected residuals 
of a fracture to the coccyx.  He also filed a claim of 
entitlement to service connection for a back disorder.  In a 
rating decision issued in August 1977, the RO denied a 
compensable evaluation for the veteran's service-connected 
residuals of a fracture to the coccyx under Diagnostic Code 
5298.  The RO also denied the veteran's claim of entitlement 
to service connection for a back disorder.  That decision was 
not appealed.  

In a statement submitted in December 1982, the veteran filed 
a claim of entitlement to service connection for a low back 
disorder, claimed as secondary to his residuals of a fracture 
to the coccyx.  In support of his claim, he submitted a 
January 6, 1983 statement from his private physician, Dr. G., 
who determined that the veteran was experiencing chronic low 
back pain secondary to lumbar radiculopathy and associated 
with his original coccydynia.  In a January 1983 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for a back disorder.  

In November 1983, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
residuals of a fracture to the coccyx.  In support of this 
claim, he submitted a November 1983 statement from Dr. M., a 
VA physician.  Dr. M. concluded that the veteran suffered 
from chronic coccydynia which had left him partially disabled 
because he was unable to tolerate prolonged sitting.  With 
his claim, the veteran also submitted VA clinical treatment 
records, which reveal that the veteran was treated by Dr. M. 
for pain in his coccyx since August 8, 1983.

In a November 1983 rating decision, the RO denied an 
increased disability rating for the veteran's residuals of a 
fracture of the coccyx.  The veteran was notified of this 
decision by the RO in a letter dated December 28, 1983.

In February 1984, the veteran sent a letter to his U.S. 
Senator in which he requested that the Senator petition VA to 
provide him with a physical examination by an orthopedic 
specialist in order to "substantiate [the veteran's] claim 
for service-connected compensation for [his] service-
connected back injury."  In this letter, the veteran 
indicated that his back injury made it very difficult for him 
to do work, and that he experienced discomfort whenever he 
stood for any length of time.  He also asserted that he 
experienced a great deal of discomfort in his tailbone 
whenever he engaged in sexual activities.  The veteran 
indicated that he had suffered from his "service-connected 
back injury" for more than 40 years, and that his symptoms 
increased day-by-day as he got older.  With this letter, the 
veteran enclosed copies of the previously submitted 
statements of Drs. G. and M.

In May 1984, the veteran submitted a statement to his 
Congressman in which he asserted that he had sustained an 
injury to his low back during service, which had been 
diagnosed as a fracture to the coccyx.  He asserted that VA 
had failed to acknowledged the difficulties he had 
experienced throughout the ears due to his back injury.  He 
also enclosed copies of private treatment records, which 
reveal that he obtained treatment for low back pain 
throughout 1979 and 1980.  These records also reflect that 
the veteran reported pain on sitting, and that he was 
diagnosed with degenerative disc disease in the lumbar spine.

In April 1984, the veteran underwent a VA orthopedic 
examination.  The veteran reported that he experienced 
constant low back pain and that he had experienced pain on 
sexual intercourse extending from his coccyx to his 
testicles.  He also reported that he still felt pain whenever 
he sat on hard surfaces.  The VA examiner noted a diagnosis 
of the residuals of a fractured coccyx.  The VA examiner 
further noted that it was difficult to separate the pain the 
veteran experienced due to his fractured coccyx from the pain 
he experienced due to his degenerative arthritis of the 
lumbar spine.  The VA examiner concluded, however, that there 
was still evidence of coccygodynia.

In a June 1984 rating decision, the RO continued to deny a 
compensable evaluation for the veteran's residuals of a 
fractured coccyx.  The RO also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the 
lumbosacral spine.  

Following the June 1984 rating decision, the veteran 
submitted a statement from a physician at Kaiser Permanente.  
The physician indicated that in May 1984, the veteran had 
been treated at that facility for pain in his coccyx area and 
his low back.  In a July 1984 rating decision, the RO 
continued to the deny a compensable evaluation for the 
veteran's residuals of a fractured coccyx.

On April 13, 1992, the veteran submitted a signed statement 
in which he requested a reevaluation of his "service-
connected lumbar-coccyx spine fractures (1941)."  He 
asserted that he was experiencing low back pain incidental to 
the site of the injury, as well as muscle spasms, numbness, 
and tingling extending down his right leg. 

The RO subsequently obtained the veteran's VA outpatient 
treatment records, which revealed that he had received 
treatment for a variety of disabilities between February 1992 
and August 1992.  These records are negative for any 
complaints or treatment related to the veteran's coccyx.

In the June 1993 rating decision, the RO denied entitlement 
to a compensable evaluation for the residuals of a fracture 
to the coccyx.  The RO also denied entitlement to service 
connection for degenerative arthritis of the lumbar spine and 
a post-operative pilonidal cyst.  Thereafter, in August 1993, 
the veteran's accredited representative submitted a timely 
Notice of Disagreement with respect to that decision.

In a September 1993 clinical note, a VA examiner noted that 
the veteran had reported a history of chronic pain in his 
coccyx for over 50 years.  A history of a fracture to the 
coccyx was noted.  The VA examiner noted that the examination 
of the veteran's coccyx was negative for any evidence of 
swelling but did reveal some tenderness.  In an October 1993 
clinical note, a VA examiner noted that the veteran had 
complained of experiencing coccydynia.

In October 1993, the veteran was provided with a personal 
hearing at the RO.  It appears that the bulk of the veteran's 
testimony during this hearing pertained to his claimed 
pilonidal cyst and arthritis in the lumbar spine.  The 
veteran also testified that he experienced pain extending 
down his right leg, which he believed to be related to his 
fracture to the coccyx.

In September 1998, the veteran was provided with a VA 
physical examination.  The veteran reported that he 
experienced chronic low back pain, but that the pain did not 
radiate into his lower extremities.  Upon examination, the VA 
examiner found that no tender or trigger points were detected 
on palpation of the lower back area, including the coccyx 
area.  The VA examiner further found that no gross motor 
atrophy or gross sensory impairment was detected in the lower 
extremities.  The VA examiner concluded that the veteran had 
some decreased range of motion in his lumbar spine.  The VA 
examiner diagnosed the veteran with chronic low back pain due 
to degenerative joint disease of the lumbar spine.  X-rays of 
the veteran's coccyx revealed normal configuration and no old 
evidence of old fracture deformities.  Evidence of Paget's 
disease was noted in the upper four segments of the sacrum.  
The VA radiologist noted an impression of a normal coccyx.

In May 1999, the veteran underwent another VA physical 
examination.  The veteran reported that he experienced pain 
in his coccyx since discharge and that he could not sit in a 
chair very well.  He stated that because of this pain, he sat 
in a doughnut-shaped pillow daily.  The VA examiner noted 
that the veteran's main problem was with his lumbar spine due 
to degenerative disc changes at L3-4 and disc space narrowing 
at L1-L2.  Upon examination, the VA examiner noted that the 
area of the veteran's coccyx bone was somewhat uncomfortable 
on pressure, which the veteran described as similar to the 
discomfort he felt when he was sitting down.  

X-rays taken in May 1999 were noted to be indeterminate as to 
whether there was any old fracture to the veteran's coccyx.  
The VA radiologist noted that the countors, margins, and 
position appeared to be unchanged, and that the coccyx did 
not appear to be involved with the coarsened abnormal 
trabecular pattern of the upper sacrum and left ilium.  
Degenerative changes were seen in the lower lumbar and 
lumbosacral junction.

In the June 1999 rating decision, the RO granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 10 percent disability rating.  The veteran did not 
appeal that decision.  The RO also granted a 10 percent 
rating for the veteran's residuals of a fracture to the 
coccyx under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999), 
effective April 13, 1992.

In a statement submitted in June 1999, the veteran's 
accredited representative expressed disagreement with the 
effective date assigned for the 10 percent rating for the 
residuals of a fracture to the coccyx.  The representative 
indicated that the veteran was contending that the effective 
date for his increased evaluation should be December 28, 
1983, in accordance with the RO letter of the same date.  
[The Board notes that the date in question was referred to as 
December 8, 1983 rather than December 28th.  However, in an 
attached statement, the veteran highlighted December 28, 
1983, which is consistent with the date of a December 1983 
letter from the RO.  Thus, the Board believes that the 
veteran's accredited representative actually intended to 
indicate that December 28, 1993 was the date as of which the 
veteran is seeking an effective date.]

During the veteran's June 2000 hearing, he testified that he 
experienced a variety of symptoms in his lower extremities, 
including numbness, tingling, and muscle spasms, which he 
believed to be the result of his service-connected fracture 
to the coccyx.  The veteran also asserted that he was 
entitled to an earlier effective date for the 10 percent 
assigned for his residuals of a fracture to the coccyx.  In 
support of this claim, he pointed to medical evidence of 
record in 1984, which he believed showed that his 
degenerative arthritis of the lumbar spine was secondary to 
his service-connected fracture to the coccyx.

Entitlement to an increased evaluation for the residuals of a 
fracture to the coccyx

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999). 

There is no specific Diagnostic Code for impairment of the 
coccyx.  VA regulations provide that when an unlisted 
disorder is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

Prior to June 1999, the RO rated the veteran's residuals of 
fracture of the coccyx by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5298, which pertains to partial or complete 
removal of the coccyx.  Under this code, partial or complete 
removal of the coccyx without painful residuals warrants a 
noncompensable evaluation.  For partial or complete removal 
of the coccyx with painful residuals, a 10 percent rating is 
for assignment. 

In the June 1999 rating decision, the RO changed the 
operative rating code to  38 C.F.R. § 4.71a, Diagnostic Code 
5010, which pertains to traumatic arthritis.  Under 
Diagnostic Code 5010, traumatic arthritis, when substantiated 
by x-ray findings, will be rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis

Preliminary matters - well groundedness; duty to assist, 
standard of proof

As an initial matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for the residuals 
of a fracture to the coccyx is well grounded within the 
meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107.  In the instant case, there is 
ample medical and other evidence of record, including a 
recent VA physical examination, and there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  Moreover, 
the veteran has been afforded the opportunity to present 
testimony at a Travel Board hearing at the RO.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record on appeal.  
38 U.S.C.A. § 7104(a) When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran's service-connected residuals of 
coccyx fracture is currently evaluated as being 10 percent 
disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (traumatic arthritis).  This represented a change from 
the longstanding rating by analogy to Diagnostic Code 5289, 
removal of the coccyx.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  

Any change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
The Board is unable to find in the record a cogent 
explanation of the reason(s) for the change in rating code, 
particularly in light of what appears to be an absence of 
medical evidence indicating that there is any arthritis of 
the coccyx.

After having reviewed the complete record, the Board finds 
that rating the veteran's disability under Diagnostic Code 
5010 is not appropriate, as there is no evidence whatsoever 
that the veteran has arthritis in his coccyx bone.  In 
particular, the Board notes that traumatic arthritis is rated 
using the criteria of Diagnostic Code 5003, which allows for 
a compensable evaluation only when arthritis is established 
by x-ray findings.  However, although the veteran does have 
arthritis in his lumbar spine, x-rays have consistently 
revealed the veteran's coccyx bone to be normal.  Therefore, 
because x-rays have consistently revealed no evidence of 
arthritis in the veteran's coccyx bone, the Board finds that 
the veteran's residuals of a fracture to the coccyx remains 
more appropriately rated under the criteria of Diagnostic 
Code 5298, which pertains to partial or complete removal of 
the coccyx.  

The Board notes that Diagnostic Code 5298 is the only 
diagnostic code that deals with an injury to the coccyx.  
Thus, the Board finds it to be analogous in not only the 
functions affected, but also the anatomical localization and 
symptomatology.  See 38 C.F.R. § 4.20.  No other diagnostic 
codes have been suggested as being more appropriate by either 
the veteran or his representative.  

The veteran essentially contends that the symptoms in his 
coccyx are more severe than is contemplated by his assigned 
10 percent disability rating.  He also contends that he 
experiences various symptoms in his lower extremities, which 
he believes to be related to his service-connected fracture 
to the coccyx.

The veteran is currently assigned a 10 percent disability 
rating for his residuals of a fracture to the coccyx.  A 10 
percent disability rating under Diagnostic Code 5298 
contemplates the partial or complete removal of the coccyx 
with painful residuals.  This is the maximum benefit 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  
Because the veteran is already receiving the maximum benefit 
available under this code, the Board finds there can be no 
basis on which to grant an increased disability rating under 
this code.

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 (1999) in light of the Court's ruling in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and has determined that an 
additional evaluation under these codes is not appropriate in 
this instance.  The Board notes the veteran's complaints of 
pain and discomfort in his coccyx.  However, the Board has 
already assigned a 10 percent disability evaluation for 
painful residuals associated with this disability.  Moreover, 
since the veteran is already receiving the maximum disability 
rating available under Diagnostic Code 5298, 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997).

The Board notes that the veteran has attributed various 
symptomatology, including lower extremity symptoms, to his 
service-connected coccyx fracture.  Although the veteran is 
competent to describe his symptoms, as a lay person without 
medical training he is not competent to attribute such 
symptoms to a particular disease entity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  No physician has 
opined that any such symptoms, aside from pain in the area of 
the coccyx, are attributable to the service-connected coccyx 
fracture.  The Board further observes in passing that service 
connection is also in effect for degenerative joint disease 
of the lumbosacral spine and residuals of a pilonidal cyst; 
in the opinion of the May 1999 VA examiner, the veteran's 
main problems are with his degenerative arthritis of the 
lumbar spine.  
 
In summary, the Board finds that the veteran is already 
receiving the maximum disability rating available under 
Diagnostic Code 5298.  Thus, there can be no basis on which 
to assign a higher schedular evaluation under this diagnostic 
code.  The preponderance of the evidence is therefore against 
the claim.  The matter of an extraschedular rating will be 
discussed immediately below.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Bagwell left intact, however, a prior 
Court holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
which found that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321.  The RO 
concluded in the January 1999 Supplemental Statement of the 
Case that referral for an extraschedular evaluation was not 
warranted for the veteran's service-connected residuals of a 
fracture to the coccyx.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

For the reasons discussed below, the Board finds that the 
evidence of record in this case does not show that the 
veteran's service-connected residuals of a fracture to the 
coccyx present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's residuals of fracture to the coccyx markedly 
interfere with employment or that he has required frequent 
periods of hospitalization for this disability.  The record 
reflects that the veteran is 80 years old and that he is a 
retired sound technician.  He has not asserted that his 
service-connected residuals of a fracture to the coccyx 
markedly interferes with his ability to maintain employment, 
and the medical and other evidence of record does not 
demonstrate that such was the case.

The medical evidence of record, which has been discussed 
above, demonstrates that the veteran's residuals of a 
fracture to the coccyx are manifested by tenderness and 
discomfort in the area of the coccyx.  There is no medical 
evidence that indicates that the residuals of the veteran's 
coccyx fracture are in any way unusual.  Indeed, as is 
evident from the September 1998 and May 1999 x-rays, the 
fracture residuals are barely detectable.  Also as discussed 
above, although the veteran may believe that his lower 
extremity symptomatology is caused by the coccyx fracture, no 
competent medical evidence supports that conclusion.  

There is no indication that the veteran has recently 
hospitalized due to his service-connected residuals of a 
fracture to the coccyx.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).

In summary, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


Entitlement to an effective date prior to April 13, 1992 for 
a grant of a 10 percent disability evaluation for the 
residuals of a fracture to the coccyx

Relevant Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (1999).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (1996); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (1999).

In order to perfect an appeal, an appellant must file a 
Notice of Disagreement (NOD) with a determination by the 
agency of original jurisdiction within one year from the date 
that the agency mails notice of its determination to him or 
her.  38 C.F.R. § 20.302 (1999).  A notice of disagreement is 
defined as a written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
A NOD must be in terms which can reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. §§ 20.200, 20.201 (1999).

Analysis

The veteran is seeking an earlier effective date for the 
grant of a 10 percent disability rating for the residuals of 
a fracture to the coccyx.  The currently assigned  effective 
date is April 13, 1992.

The veteran essentially contends that the effective date of 
the 10 percent disability rating should be December 28, 1983, 
which is the date of the letter in which he was notified of 
the November 1983 rating decision in which the RO denied an 
increased disability rating for his residuals of a fracture 
to the coccyx. 

Having reviewed the evidence of record, and for the reasons 
and bases discussed below, the Board finds that an earlier 
effective date is warranted for the veteran's 10 percent 
disability rating for his residuals of a fracture to the 
coccyx.  The Board finds that the appropriate effective date 
for the veteran's 10 percent disability rating should be 
January 6, 1983.

In reaching this conclusion, the Board considered whether the 
veteran's February 1984 letter to his Senator constituted a 
timely NOD with respect to the November 1983 decision.  The 
contents of that letter appears at first glance to relate 
primarily to the issue of entitlement to service connection 
for degenerative joint disease of the lumbar spine.  However, 
after reviewing the letter in detail, the Board believes that 
there are sufficient contentions set forth regarding the 
veteran's coccyx injury so as to allow this letter to 
reasonably construed as a NOD regarding the November 1983 
rating decision.  Specifically, the Board notes that although 
the veteran devoted a great deal of his letter to discussing 
a "back injury", the record reflects that this is a term he 
has used in the past to describe both his service-connected 
coccyx injury and his degenerative joint disease of the 
lumbar spine.  Furthermore, the veteran repeatedly described 
the disability to which he was referring as "service-
connected".  At the time, the coccyx disability was service 
connected; the lumbar spine disability was not.  The veteran 
went on to specifically discuss symptoms exclusive to his 
tailbone.  In addition, the veteran enclosed an additional 
copy of the letter from Dr. M., in which the private 
physician found that the veteran suffered from chronic 
coccydynia.

Therefore, while the Board acknowledges that the veteran's 
February 1984 letter is somewhat ambiguous as to what 
disabilities the veteran is referring to, the Board finds 
that the letter can be reasonably construed as a timely NOD 
with respect to the RO's November 1983 denial of an increased 
rating for his residuals of a fracture to the coccyx.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302; see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented].  
Thus, because a timely NOD was submitted with respect to the 
November 1983 decision, the Board finds that the veteran's 
claim of entitlement to a compensable evaluation has been on 
appeal since that date.

As discussed above, the evidence of record at the time of the 
November 1983 rating decision included the letter from Dr. 
M., who found that the veteran suffered from chronic 
coccydynia.  Dr. M. further found that this condition had 
left the veteran partially disabled because he was unable to 
tolerate prolonged sitting and because he would continue to 
experience occasional exacerbation's in the future that will 
be quite painful.  Following the November 1983 rating 
decision, the veteran underwent a VA orthopedic examination 
in April 1984.  The VA examiner noted that it was difficult 
to separate the pain the veteran experienced due to his 
fractured coccyx from the pain he experienced due to his 
degenerative arthritis of the lumbar spine.  The VA examiner 
concluded, however, that there was still evidence of 
coccygodynia.  The veteran also submitted a statement from 
another private physician, which showed that the veteran had 
received treatment for pain in his coccyx in May 1984.

In light of the above-mentioned evidence, the Board concludes 
that the weight of the competent and probative evidence of 
record supports the conclusion that the veteran was 
experiencing painful residuals of the service-connected 
fracture to the coccyx in 1983 and 1984.  Thus, the Board 
finds a 10 percent disability rating was warranted at that 
time under the criteria of Diagnostic Code 5298.  The Board 
further finds that a rating in excess of 10 percent was not 
warranted, as 10 percent was the maximum disability rating 
available under Diagnostic Code 5298 at that time.  [The 
Board notes that the criteria of Diagnostic Code 5298 were 
identical in 1983 and 1984 to what it is now.] 

Having found that the veteran did appeal the November 1983 
rating decision, and that a 10 percent disability rating was 
warranted at that time, the Board must still address the 
proper effective date of that grant.  

Generally, an effective date of an award of increased 
compensation shall not be earlier than the date of receipt of 
application.  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  See 38 C.F.R. § 3.400.  

In this instance, the veteran filed his claim of entitlement 
to an increased rating in November 1983.  However, prior to 
that date, he had submitted a statement from Dr. G. dated 
January 6, 1983, in which the physician found that the 
veteran experienced low back pain secondary to lumbar 
radiculopathy  and associated with coccygodynia.  The Board 
believes that Dr. G.'s letter demonstrates that the veteran's 
was experiencing painful residuals of his fracture to the 
coccyx.  Thus, the Board finds that the evidence demonstrates 
that the veteran's service-connected disability underwent an 
increase in disability within one year preceding his November 
1983 claim.  Thus, the Board finds that the appropriate 
effective date of the veteran's 10 percent disability rating 
is January 6, 1983.  See 38 C.F.R. § 3.400.

In short, the Board finds that the veteran submitted a timely 
NOD with respect to the veteran's November 1983 rating 
decision.  The Board further finds that the competent and 
probative evidence of record at that time supports the 
assignment of a 10 percent disability rating for the 
veteran's residuals of a fracture to the coccyx.  The Board 
also finds that the appropriate effective date for this 10 
percent rating is January 6, 1983, as this is the earliest 
date on which it is factually ascertainable that the 
veteran's residuals underwent an increase in disability 
within the one-year period preceding the date of receipt of 
his November 1983 claim for an increased compensation.  The 
veteran's claim of entitlement to an earlier effective date 
is granted to that extent.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a fracture to the coccyx is denied.

An effective date of January 6, 1983 is granted, for the 
assignment of a 10 percent disability rating for the 
residuals of a fracture to the coccyx.  To this extent the 
appeal is allowed.


REMAND

In the June 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 10 percent disability rating.  The veteran was 
notified of this decision in a July 1999 letter from the RO.  
Thereafter, during his June 2000 personal hearing, the 
veteran made several statements in which he appeared to be 
asserting that an earlier effective date was warranted for 
the grant of service connection for degenerative joint 
disease of the lumbar spine.  Specifically, the veteran and 
his representative pointed to medical evidence that was 
submitted in 1983, which they believe demonstrated that the 
veteran's degenerative joint disease of the lumbar spine 
developed as a result of his service-connected coccyx 
fracture.  

The Board finds that the veteran's statements can be 
reasonably construed as a timely NOD with the respect to the 
effective date assigned for his degenerative joint disease of 
the lumbar spine.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302 (1999); see also EF, supra.  The record 
does not reflect that a Statement of the Case has been issued 
to the veteran as required under 38 C.F.R. § 19.26 (1999).  
See also 38 C.F.R. § 19.29 (1999).  The filing of a notice of 
disagreement initiates the appeal process and the failure to 
issue a statement of the case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Accordingly, this case is remanded for the following action:

A Statement of the Case should be sent to 
the veteran regarding the issue of 
entitlement to an effective date prior to 
May 27, 1992 for a grant of service 
connection for degenerative joint disease 
of the lumbar spine.  All pertinent law 
and regulations should be set forth.  The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to that issue.  Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

